Case 1:19-cv-00392-TSE-JFA Document 43 Filed 04/30/19 Page 1 of 1 PageID# 182




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



  JOSEPH O. FASUSI,

          Plaintiff,
                                                             Case No.: l:I9-cv-00392-TSE-JFA

  v.



  Equifax Information Solutions, LLC,et a!.,

          Defendants.

                              CONSENT ORDER FOR EXTENSION OF TIME

           Defendant Toyota Motor Credit Corporation ("TMCC"), pursuant to Fed. R. Civ. P. 6(b)

  and Local Rule 7(F)(2)(b) has filed a Consent Motion for an Extension ofTime for TMCC to

  answer, move, or otherwise respond to Plaintiffs Complaint.

           Upon consideration ofthis Motion, for good cause shown and by agreement ofthe

   parlies, it is hereby,

           ORDERED that Toyota Motor Credit Corporation's Consent Motion for an Extension of

   Time is GRANTED. It is FURTHER ORDERED that Toyota Motor Credit Corporation shall

   answer, move, or otherwise respond to Plaintiffs Complaint by May 16, 2019.



   ENTERED thi^d^V of/^fltC_20l9
                                                            ./s/
                                               John F. Anderson
                                                             ivlaQistrate JudflQ
                                                nited States District/Magistrate Judge
